Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Rhoades White, Jr., Attorney of Record, on September 7, 2022.

The application has been amended as follows: 

In the Specification:
The paragraph number of the specification immediately following the heading “BACKGROUND” has been changed from “[0001]” to -- [0002] --.

Subsequent originally numbered paragraphs [0002] to [0075] have been renumbered as paragraphs [0003] to [0076].

The above changes to the specification have been made to correct duplicate numbered paragraphs. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In addition to Applicant’s arguments dated July 18, 2022 as directed to Clauson 9,664,070, Clauson also does not disclose or suggest that the first clutch assembly 64 decouples below a first speed threshold, as recited in amended independent claims 12, 17, 21, and 27.

With regard to the claim interpretations under 35 U.S.C. 112(f), the amendments to the appropriate claims, which change the recited first clutch mechanism to a first clutch, and which change the recited energy source to a structural energy source, no longer invoke 35 U.S.C. 112(f). Note that these amendments are not related to the Reasons For Allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Verdier/Primary Examiner, Art Unit 3745